 

--------------------------------------------------------------------------------

Exhibit 10.1
 
 

[ztelogo.jpg]    [chtllogo.jpg]

 


 
 
Equipment Contract for Haixi
Wireless Broadband Project


among


ChinaTel Group, Inc.


and


Gulfstream Capital Partners Ltd.


and


ZTE Corporation






















Contract No.: ________________


Date: March 14th, 2011


Signing Place: Shenzhen, PRC






PROPRIETARY AND CONFIDENTIAL
 
 



 
 

--------------------------------------------------------------------------------

 


 

[ztelogo.jpg]    [chtllogo.jpg]

 



TABLE OF CONTENTS




 
ARTICLE 1
DEFINITIONS AND INTERPRETATION
1
ARTICLE 2
SCOPE OF SUPPLIES
3
ARTICLE 3
CONTRACT PRICE
4
ARTICLE 4
TERMS OF PAYMENT
4
ARTICLE 5
PACKAGING
5
ARTICLE 6
DELIVERY TERMS
5
ARTICLE 7
SPARE PARTS
7
ARTICLE 8
LIQUIDATED DAMAGES
7
ARTICLE 9
TERMINATION
7
ARTICLE 10
ASSIGNMENT AND SUBCONTRACT
8
ARTICLE 11
LIMITATION OF LIABILITY
8
ARTICLE 12
FORCE MAJEURE
8
ARTICLE 13
APPLICABLE LAW AND RESOLUTION OF DISPUTES
9
ARTICLE 14
GOVERNING LANGUAGE
9
ARTICLE 15
CONFIDENTIALITY
9
ARTICLE 16
INTELLECTUAL PROPERTY RIGHTS
9
ARTICLE 17
NO JOINT VENTURE
10
ARTICLE 18
NOTICES
10
ARTICLE 19
NO WAIVER
11
ARTICLE 20
MISCELLANEOUS
11

 
List of Annexures:
 
Annex 1: BILL OF QUOTATION (BOQ)




PROPRIETARY AND CONFIDENTIAL
 
 



 
 

--------------------------------------------------------------------------------

 


 

[ztelogo.jpg]    [chtllogo.jpg]

 



 
This Contract is made on this 14th day of March, 2011
 
AMONG
 
ChinaTel Group, Inc., a company incorporated under the laws of in the State of
Nevada, having its registered office at 12656 High Bluff Drive, Suite 155, San
Diego, California 92130 USA (hereinafter referred to as “ChinaTel”);
 
AND
 
Gulfstream Capital Partners Ltd., a 100% owned subsidiary of ChinaTel,
incorporated under the laws of the Republic of Seychelles, having its registered
office at 1st Floor, #5 DEKK House, De Zippora Street, Providence Industrial
Estate, Mahe, Republic of Seychelles (hereinafter referred to as “Gulfstream”);
 
ChinaTel and Gulfstream are sometimes collectively referred to as “Customer.”
 
AND
 
ZTE Corporation, a company incorporated under the laws of the PRC having its
registered office at ZTE Plaza, Keji Road South, Hi-Tech Industrial Park,
Nanshan District, Shenzhen, PRC (hereinafter referred to as “Supplier” or
sometimes referred to as "ZTE"), which expression shall deem to mean and include
its all successors-in-interest and assigns;
 
ChinaTel, Gulfstream and ZTE are each referred to as a “Party” and together as
the “Parties”.
 
WHEREAS:
 
A.           Customer wishes to acquire a solution for the Haixi Wireless
Broadband Project (hereinafter referred to as the “Project,” as further defined
below) in 9 cities in Fujian province and to select Supplier to supply the
Equipment (as defined herein below) for Project to conform to the description
and specifications included within the terms and conditions to this contract and
its annexes referred to and attached hereto.
 
B.           Supplier has agreed to supply and supervise the installation of the
Equipment, subject to the terms and conditions to this contract and its annexes
referred to and attached hereto.
 
NOW THEREFORE, in consideration of mutual representations, covenants and other
valuable consideration, it is hereby agreed by and between the Parties as
follows.
 
ARTICLE 1
DEFINITIONS AND INTERPRETATION

 
Unless the context otherwise requires, the following terms whenever used in this
Contract shall have the meaning ascribed in this Article.  Defined terms
importing the singular also include the plural and vice versa where the context
so requires.  Any term which appears in other sections of this Contract in
“bold,” but which is not otherwise defined in this Article shall have the
meaning ascribed by the words or clause immediately preceding such reference to
the term in “bold.”
 


PROPRIETARY AND CONFIDENTIAL
 
Page 1 



 
 

--------------------------------------------------------------------------------

 
 
 

[ztelogo.jpg]    [chtllogo.jpg]

 




(a)           “Contract” means the present Contract between Customer and
Supplier, any Annex attached and any valid amendment, any supplementary
agreements and succeeding amendments thereto, defining the principal rights and
duties of the Parties.
 
(b)           “Supply Price” or “Price” means the price payable to Supplier
under the Contract for the full and proper performance of its contractual
obligations under the Contract.
 
(c)           “Day” means respectively the Gregorian calendar year, month and
day.
 
(d)           “Business Day” means the weekdays excluding public holidays
recognized in the PRC.
 
(e)           “Equipment” means the physical items and their corresponding
software to be provided by Supplier under the Contract as required for the
satisfactory implementation of the Project or as specifically provided for in
the Contract.
 
(f)           “Acceptance Tests” means the provisional and final acceptance test
to be carried out for each individual component of Equipment in accordance with
the provisions of the Contract.
 
(g)           “Preliminary Acceptance Test” (“PAT”) means the acceptance test
conducted by the Parties within seven (7) days after the completion of the
installation of the Equipment.
 
(h)           “Final Acceptance Test” (“FAT”) means the final acceptance testing
to be carried out by the Parties within one year after the issuance of the PAC.
 
(i)           “Acceptance Certificate” means the certificate to be issued by
Customer to Supplier upon completion of the PAT and the FAT respectively upon
satisfactory commissioning of each individual component of Equipment, each a
“PAC” or an “FAC” as the context requires.
 
(j)           “Parties” means Supplier and Customer collectively, and “Party”
means either of Supplier or Customer individually, as the context dictates.
 
(k)           “Confidential Information” means any information disclosed in any
form whatsoever (including, but not limited to, disclosure made in writing,
orally or in the form of samples, models, computer programs or otherwise) by the
disclosing Party to the receiving Party under this Contract, provided that (i)
if such information is disclosed by the disclosing Party in writing, it shall be
marked as confidential at the time of disclosure, (ii) if such information is
disclosed by the disclosing Party orally, it shall be identified as confidential
at the time of disclosure and shall also be summarized and designated as
confidential in a written memorandum delivered to the receiving Party within
thirty (30) days of disclosure, (iii) if disclosed in any other manner, it shall
be designated in writing as confidential at the time of disclosure or (iv)
notwithstanding subparagraphs (i), (ii) and (iii) of this definition, the nature
of such information makes it obvious that it is confidential.
 
(l)           “Documentation” includes but is not limited to Equipment operation
manuals, technical pamphlets, catalogues, advertising material, specifications
and all other materials in relation to the Equipment and the business of the
Supplier embodied either by hard copy or in any electronic form.
 


PROPRIETARY AND CONFIDENTIAL
 
Page  2



 
 

--------------------------------------------------------------------------------

 


 

[ztelogo.jpg]    [chtllogo.jpg]

 




 
(m)           “Site” means any land and other place on, under, in or through
which the works of the Contract are to be executed and any other lands and
places designated by Customer for working space or any other purpose as may be
specifically stipulated in the Contract as forming part of a Site.
 
(n)           “Software” means the software bundled with, embedded, or supplied
by Supplier with other equipment which is described in the Specifications, or
any improvements and/or enhancements thereof, including: (i) man-machine
executable object code version of the user loadable programs, (ii) the microcode
embedded in Supplier’s equipment, (iii) any updated or revision of these
programs or the microcode delivered to Customer.
 
(o)           “Technical Specifications” means the technical specifications for
Supplier’s equipment.
 
(p)           “USD” or “U.S. Dollars” or “$” means the lawful currency of the
United States of America.
 
(q)           “Network” means the network connecting the Equipment by which
Customer operates its telecommunications system.
 
(r)           “Sub-supplier” means one party to any Subcontract as may be
concluded between a Sub-supplier and Supplier by which Supplier delegates
performance of certain obligations for the purpose of implementation of this
Contract.
 
(s)           “Territory” means any geographic area under the jurisdiction of
the PRC.
 
(t)           “Taxes” means all taxes, tariffs, levies, duties, withholdings and
imposts, or any similar tax-related charges or levies imposed by any
Governmental Authority within the Territory from time to time.
 
(u)           “Affiliate” means, in respect of a Party, any person or entity
which directly or indirectly Controls, is Controlled by or is under common
Control with that Party; “Control” or “Controlled” means in relation to a
company, that the Controlling company, directly or indirectly and whether by
ownership of share capital, possession of voting power, contract or otherwise,
appoints and removes, or is able to appoint or removes, the majority of the
members of the governing body of the Controlled company or otherwise controls or
has the power to control the affairs and policies of that company.
 
(v)           “Project” means, telecommunications network to be provided by
Supplier under the terms and conditions of the Contract.
 
ARTICLE 2
SCOPE OF SUPPLIES

 
Customer agrees to purchase from Supplier and Supplier agrees to sell to
Customer, the Equipment and the related services named Haixi Wireless Broadband
Network, which consists of a telecommunications network employing wireless
broadband technology as set out in the final BILL OF QUOTATION provided by ZTE
to Customer (BOQ) for Xiamen and Fuzhou cities in Fujian province in this
Project.
 


PROPRIETARY AND CONFIDENTIAL
 
Page  3



 
 

--------------------------------------------------------------------------------

 


 

[ztelogo.jpg]    [chtllogo.jpg]

 


 
ARTICLE 3
CONTRACT PRICE

 
The contract total FOB price for Xiamen and Fuzhou cities is USD 9,570,167.30
(Nine Million Five Hundred Seventy Thousand One hundred Sixty-Seven and 30/100
US Dollars) which is specified in the BOQ.
 
The contract total DDP price which contains shipping, duty, insurance and any
other expense incurred while shipping the goods will be specified in
corresponding PO.
 
The trade terms shall be subject to the "International Rules for the
Interpretation of Trade Terms"(INCOTERMS 2000) provided by International Chamber
of Commerce (ICC) unless otherwise stipulated herein.
 
Supplier guarantees that the price for the same Equipment specified in the BOQ
will not be raised in the following 3 years until March 14th, 2014 in this
Project.
 
ARTICLE 4
TERMS OF PAYMENT

 
4.1           Payment terms for all the Equipment shall be as follows:
 
Credit facility:
Vendor Financing
Buyer:
Gulfstream Capital Partners Ltd.
Supplier:
ZTE Corporation
Credit purpose:
To finance the purchase by Buyer of system Equipment from ZTE.
Down payment:
15% of the total value of the Contract, which shall be paid within 10 days after
JV setup between ChinaTel Group and GBNC .
Facility amount:
85% the total value of the Contract
Currency:
United States Dollars
Tenor:
2.5 years (Including Grace Period)
Grace period:
1 year commencing from first Bill of Lading date under this purchase order.
Interest Rate
6 months Libor plus 2.5% per annum
Principal Repayment:
Three semi-annually equal installments, with first one beginning on the 180th
day from end of Grace Period.
Interest Payment:
Together with each principal repayment.
Security:
1. Unconditional and irrevocable Corporate Guarantee by Gulfstream’s parent
company ChinaTel for 100% of the financed amount, which is 85% of the Contract
value;
2. Mortgage of 100% of System Equipment that are supplied by ZTE.
 
Assignment:
Supplier has right to assign all the account receivables to a third party with a
written notice to Buyer.  Buyer shall accommodate necessary assistance to
complete such assignment, including but not limited to acknowledging and signing
any receivable assignment notice.
A detailed financing agreement shall be entered into by the Buyer and supplier
for the financing arrangement.





PROPRIETARY AND CONFIDENTIAL
 
Page  4



 
 

--------------------------------------------------------------------------------

 


 

[ztelogo.jpg]    [chtllogo.jpg]

 

 
4.2           Unless otherwise directed by Supplier, all payments shall be made
to Supplier’s bank account stated as follows:
 
Account name:
ZTE CORPORATION
Account number USD:
810100277908092014
Bank name:
BANK OF CHINA SHENZHEN BRANCH
Swift code:
BKCHCNBJ45A
Bank address:
INTERNATIONAL FINANCIAL BLDG.,2022 JIANSHE ROAD,SHENZHEN, P.R. CHINA, POST
CODE:518001

 
4.3           Issuance of Purchase Order and Payment
 
For the avoidance of any doubt and notwithstanding anything on the contrary in
this Contract, any and all Purchase Order (“PO”) and associated payment under
this Contract shall be issued by and made from Gulfstream.
 
4.4           For the avoidance of any doubt and notwithstanding anything on the
contrary in this Contract, ChinaTel shall be responsible for issuing Payment
stipulated herein to the Supplier if Gulfstream cannot perform its Payment
obligation to Supplier as per this Contract.
 
ARTICLE 5
PACKAGING

 
All goods shall be packaged to prevent damage from dampness, rust, moisture,
erosion and shock, and shall be suitable for transportation.
 
Seller shall be liable to Customer for any damage and loss of the goods
attributable to inadequate or improper packaging.
 
The measurement, gross weight, net weight of each package and any necessary
cautions such as "Do not Stack Upside Down", "Keep Away From Moisture", "Handle
With Care" shall be indicated on the surface of each package with fadeless
pigment, whenever necessary.
 
ARTICLE 6
DELIVERY TERMS

 
6.1           The term of delivery is DDP, which shall be interpreted in
accordance with INCOTERMS 2000 of the International Chamber of Commerce.
 
6.2           The time of delivery: The time of delivery will be according to
corresponding PO, subject to the completion of the financing arrangement.
 


PROPRIETARY AND CONFIDENTIAL
 
Page  5



 
 

--------------------------------------------------------------------------------

 


 

[ztelogo.jpg]    [chtllogo.jpg]

 


 
6.3           Customer’s obligations under this Contract beyond the first PO for
Fuzhou and Xiamen city is contingent upon obtaining WBA licenses for additional
cities.
 
6.4           Means of Transportation:  by sea to Port of Xiamen via Hong Kong,
and by land to each destination within PRC, unless (i) applicable regulations
permit delivery directly from Shenzhen to Xiamen, then by ground transportation,
or (ii) by air when specified by Customer as to any particular PO or portion of
PO, subject to payment of additional transportation expense incurred by the
Supplier.
 
6.5           Port of Shipment: Shenzhen, China
 
Port of Destination: Xiamen, PRC, or other location within the PRC specified by
the Customer.  Pricing  includes delivery to the final location where any
particular component of Equipment will be installed.
 
6.6           Transshipment: allowed
 
Partial shipment: allowed
 
6.7           Supplier shall forward a copy of the following documents to
Customer by way of facsimile within seven (7) days after each shipment:
 
a)           Transport document (bill of lading or airway bill, as the case may
be);
b)           Commercial invoice;
c)           Packing list;
d)           Insurance policy
 
6.8           Supplier shall also, within seven (7) days after each shipment,
inform Customer by way of telex or facsimile of the following information so as
to ensure Customer receives the Equipment and is informed of Supplier’s
arrangement for inland transportation in time:
 
(a)           Contract Number/PO Number;
(b)           Description of the Equipment components;
(c)           The actual loading quantity of the Equipment;
(d)           The total gross weight of the Equipment;
(e)           The total volume of the Equipment;
(f)           The vessel name or flight Number;
(g)           The estimated date of dispatch (ETD);
(h)           The estimated date of arrival at the destination (ETA).
 
6.9           Supplier shall, at its own cost and expense, be responsible for
obtaining any import license or other official authorization and carrying out
all customs formalities for the importation of the Equipment, and for its
transit through any other countries. All customs duties, tariffs, fees, taxes,
assessments and the charges of any nature whatsoever imposed and levied in the
Territory in connection with the importation of the Equipment shall be paid by
Supplier.
 
6.10           The detailed delivery information for each shipment, including
but not limited to the type and number of Equipment,  the time and place of
delivery, and the means of delivery, shall be specified in each corresponding
PO. Subject to Article 6.2, if there is any discrepancy between the PO and this
contract regarding the delivery of Equipment, the PO shall prevail.
 


PROPRIETARY AND CONFIDENTIAL
 
Page  6



 
 

--------------------------------------------------------------------------------

 


 

[ztelogo.jpg]    [chtllogo.jpg]

 

 
ARTICLE 7
SPARE PARTS

 
Supplier shall supply to Customer necessary spare parts, which shall be
sufficient for system maintenance during the warranty period as specified in the
Contract. The quantity of the spare parts should accord to each PO.
 
ARTICLE 8
LIQUIDATED DAMAGES

 
8.1           From Supplier – If Supplier fails to deliver any Equipment and/or
Services within the specified schedule time, except under those conditions
defined as Force Majeure or due to Customer’s fault, Customer may claim from
Supplier as liquidated damages a sum equivalent to zero point one percent (0.1%)
of the contract value of the Equipment and/or Services delayed, which shall be
applied on daily basis, from the due date until the full settlement of the
delayed Equipment or Services.  In any event, the aggregate sum of liquidated
damages for any such delay shall not exceed Five per cent (5%) of the total
value of the Equipment and/or Services delayed or any part thereof.
 
8.2           From Customer – If Customer fails to pay any sum due within the
specified schedule, except under those conditions defined as Force Majeure or
due to Supplier’s fault, Supplier may claim from Customer as liquidated damages
a sum equivalent to zero point one percent (0.1%) of the overdue amount, which
shall be applied on daily basis, from the due date until the full settlement of
the delayed payment.
 
8.3           Demands of liquidated damages – Upon demand for liquidated
damages, the non-defaulting Party shall notify the defaulting Party the payable
amount of liquidated damages in writing. The defaulting Party shall pay the
liquidated damages within ten (10) Business Days after the receipt of the
written notice. If the defaulting Party disagrees with the amount of liquidated
damages, it shall notify the non-defaulting Party within five (5) Business Days
after the receipt of the written notice. The liquidated damages shall be paid
within ten (10) Business Days after consensus has been reached in respect of the
amount of damages.
 
ARTICLE 9
TERMINATION

 
9.1           This Contract may be terminated at any time prior to the
Expiration Date by the mutual written Contract of the Parties.
 
9.2           Customer has the right to terminate this Contract except as to any
Purchase Order already executed if at any time Customer considers the quantity
of Equipment already delivered and installed is adequate for operation of
Customer’s Network based on existing and projected subscriber revenue and taking
into account the geographic and population coverage of the WBA licenses Customer
is able to secure.
 
9.3           At any time prior to the Expiration Date, a Party (“Notifying
Party”) may terminate this Contract through notice to the other Party in writing
if:
 


PROPRIETARY AND CONFIDENTIAL
 
Page  7



 
 

--------------------------------------------------------------------------------

 


 

[ztelogo.jpg]    [chtllogo.jpg]

 

 
(a)           the other Party materially breaches this Contract, and such breach
is not cured within 6 months; or
 
(b)           the other Party becomes bankrupt, or is the subject of proceedings
for liquidation or dissolution, or ceases to carry on business or becomes unable
to pay its debts as they come due; or
 
(c)           the conditions or consequences of Force Majeure which have a
material adverse effect on the affected Party's ability to perform and which
continues for a period in excess of six (6) months and the Parties have been
unable to find an equitable solution.
 
In case the Contract is terminated according to cause (a),(b),(c) above, all
other obligations of the Parties defined in this Contract remain valid.
 
ARTICLE 10
ASSIGNMENT AND SUBCONTRACT

 
Either Party may assign this Contract or any part thereof, to its Affiliates.
Except for the above, neither Party may assign this Contract, or any part
thereof, to any third Party without the express written authorization of the
other Party. This Contract shall be binding upon the successors and permitted
assigns of both parties. For the avoidance of any doubt and notwithstanding
anything on the contrary in this Contract, the Customer shall not assign its
Payment obligation against the Supplier under this Contract to its Affiliates or
any third Party without the express written authorization of the Supplier.
 
Without violation of this Article, Supplier shall be entitled to subcontract all
or any part of this Contract to competent Sub-supplier(s), provided that,
Supplier guarantees Customer that the Sub-supplier(s) will perform its
obligations in the same manner as Supplier in accordance with this
Contract.  Notwithstanding any such subcontract, Supplier shall be responsible
for the satisfactory performance of the whole Contract.
 
ARTICLE 11
LIMITATION OF LIABILITY

 
Except as provided in Article 8, Supplier shall not be liable to Customer for
damages for loss of revenues or profits, loss of goodwill or any incidental,
consequential, indirect or special damages in connection with the performance or
non-performance of this Contract, whether or not Supplier was advised of the
possibility of such damage.  The aggregate liability of Supplier for all claims
for any loss, damage or indemnity whatsoever resulting from its performance or
non-performance of this Contract shall in no case exceed the payment actually
received by it under this Contract. These limitations shall apply
notwithstanding the failure of the essential purpose of any limited remedy.
 
ARTICLE 12
FORCE MAJEURE

 
Where the performance of either Party under this Contract is hindered by or
rendered impossible on account of Force Majeure, including earthquakes, typhoon,
flood , fires, war and other unexpected or unavoidable forces in respect of
their consequence or results, the Party in contingency shall provide notice to
the other Party of such contingency immediately, and within 15 days shall
present valid documents signed by the notarial agency of the locale, stating the
details of the incident and proving the circumstance and the extended time of
performance required. The Party in contingency shall be exempt from liability
for damages caused to the other Party as a result of and during the pendency of
any event constituting Force Majeure.
 


PROPRIETARY AND CONFIDENTIAL
 
Page  8



 
 

--------------------------------------------------------------------------------

 
 
 

[ztelogo.jpg]    [chtllogo.jpg]

 

 
ARTICLE 13
APPLICABLE LAW AND RESOLUTION OF DISPUTES

 
This contract, including without limitation its conclusion, validity,
construction, performance and settlement of the disputes, shall be governed by
the law of Hong Kong, without giving effect to the principles of conflict of
law.
 
Any dispute arising from, or in connection with the contract shall be first
settled through friendly negotiation by both Parties. In case no settlement to
disputes can be reached through amicable negotiation by both Parties, the
disputes shall then be submitted to Hong Kong International Arbitration Center
(“HKIAC”) for arbitration in accordance with its Arbitration Rules in force at
the time of application for arbitration.  The arbitration shall proceed in Hong
Kong. The arbitral award is final and binding upon both Parties.  The
arbitration fees shall be borne by the losing party except otherwise awarded by
the arbitration commission.
 
To the fullest extent permitted by law, this arbitration proceeding and the
arbitrator’s award shall be maintained in confidence by the parties so as to
protect relevant valuable information or intellectual property rights.
 
Notwithstanding any reference to arbitration, both Parties shall continue to
perform their respective obligations under the Agreement except for those
matters under arbitration.
 
ARTICLE 14
GOVERNING LANGUAGE

 
The Contract is entered in the English language.  Should a translation of the
Contract into any other language be made for any reason, all matters involving
interpretation shall be governed by the English text.  The day-to-day language
of communication and document transfer between the parties shall be English.
 
ARTICLE 15
CONFIDENTIALITY

 
15.1           All Confidential Information shall remain the property of the
disclosing Party and shall only be used by the other Party for the purposes of
the Contract.  Each Party agrees to prevent unauthorized disclosure, sale,
transfer, modification, translation, or reproduction of the other Party’s
confidential information in accordance with the terms and conditions of the
Non-Disclosure Contract entered into between the Parties.
 
15.2           Each Party acknowledges that any violation of the duty of
confidentiality set forth in the Non-Disclosure Contract is considered to be
acting in bad faith and illegal.  A party acting in bad faith during the term of
the Contract/Contract shall indemnify the damages caused to the other Party.
 
ARTICLE 16
INTELLECTUAL PROPERTY RIGHTS

 
16.1           All patents, trade and service marks, design rights, copyrights,
know-how, trade secrets and other intellectual and industrial property interests
or rights (collectively, “Intellectual Property Rights”) in and to the
Equipment, and all associated materials in any form, shall remain the property
of Supplier and its Sub-suppliers, as appropriate.  Nothing contained in this
Contract shall be understood, construed, and interpreted to be a transfer of
such rights to Customer.
 


PROPRIETARY AND CONFIDENTIAL
 
Page  9



 
 

--------------------------------------------------------------------------------

 


 

[ztelogo.jpg]    [chtllogo.jpg]

 

 
16.2           Subject to terms and conditions of this Contract, Supplier grants
to Customer a non-exclusive, non-transferable right to use any Software
delivered with the Equipment, if any.  Customer shall not directly or
indirectly, sell, transfer, offer, disclose, lease, or license any Software to
any third party without prior authorization from Supplier.
 
16.3           The Customer shall not:
 
(a)              use the Software for any purpose other than as expressly
provided by the terms of this Software License;
 
(b)              allow anyone other than Customer’s employees, agents and/or
representatives with a “need to know” to have access to the Software;
 
(c)              make any copies of the Software except such limited number of
object code copies as may be reasonably necessary for execution or archival
purposes only;
 
(d)              make any changes to the Software, other than those arising from
Customer’s normal use of the Software as explained in the associated
documentation; or
 
(e)              reverse engineer or in any other manner decode the Software, in
order to derive the source code form or for any other reason.
 
ARTICLE 17
NO JOINT VENTURE

 
Nothing in this Contract shall be construed to constitute, create, give effect
or recognize a joint venture partnership or formal business entity of any
kind.  Nothing shall be construed as providing for the sharing of profits or
losses arising out of the efforts of either Party except as may be provided in
any separate contract entered into between the parties (if any).
 
ARTICLE 18
NOTICES

 
Notices under this Contract must be in writing, to be sent via the regular post,
postage prepaid, or by overnight courier service, personal delivery, or by
confirmed facsimile.  If sent by confirmed facsimile, notice will be effective
one business day after being sent.  If sent by confirmed personal delivery,
notice will be effective at the time of delivery.  If sent by overnight courier
service, notice will be effective upon the actual time of delivery.  Notices
should be sent to the following addresses:
 
Customer: Gulfstream Capital Partners Ltd.
________________________________
Tel:
Fax:
Attn: Mario Alvarez


with a copy to:


ChinaTel Group, Inc.
12526 High Bluff Drive, Suite 155, San Diego, CA  92130
Tel: +1 (760) 230-8986
Fax: +1 (760) 359-7042
Attn: Kenneth L. Waggoner


PROPRIETARY AND CONFIDENTIAL
 
Page  10



 
 

--------------------------------------------------------------------------------

 


 
 

[ztelogo.jpg]    [chtllogo.jpg]

 

 
Supplier: ZTE CORPORATION
ZTE Plaza, Keji Road South, Hi-Tech Industrial
Park, Nanshan District, Shenzhen, P.R.China
Tel: 0086 -755 -26770000
Fax: 0086 -755 -26771999


ARTICLE 19
NO WAIVER

 
The failure of either party to insist upon strict adherence to any term or
condition of this Agreement on any occasion shall not be considered a waiver of
any right to insist upon strict adherence to that term or condition or any other
term or condition of this Agreement.


ARTICLE 20
MISCELLANEOUS

 
20.1           This Contract shall come into force on the date (“Effective
Date”) appearing in the preamble upon the signature by the Parties and shall
be valid until December 31, 2025 (“Expiration Date”).
 
20.2           This Contract and its Annexes constitutes the entire Contract and
understanding between the Parties with respect to the subject matter hereof, and
there are no additional or other promises, representations, warranties or
contracts or understandings, whether written or oral, except those as contained
herein.
 
20.3           All the sections of this Contract which by their nature are
intended to survive the termination, shall survive any termination of this
Contract.
 
20.4           If any term or provision of this Contract is held to be illegal
or unenforceable, the validity or enforceability of the remainder of this
Contract will not be affected.
 
20.5           This Contract may not be altered, modified, or waived in whole or
in part, except in writing, signed by the Parties.
 
20.6           If there are any discrepancies exist between this Contract and
its Annexes, the provisions of this Contract shall prevail.
 


PROPRIETARY AND CONFIDENTIAL
 
Page  11



 
 

--------------------------------------------------------------------------------

 


 

[ztelogo.jpg]    [chtllogo.jpg]

 
 
IN WITNESS WHEREOF, this Contract has been duly signed by the Parties hereto, in
quadruplicate, on the day written above.
 
For and on behalf of Customer:
 
 
GULFSTREAM CAPITAL PARTNERS, LTD.
 
CHINATEL GROUP, INC.
 
 
 
 
By: /s/ Colin
Tay                                                                        
 
 
 
 
By: /s/ Colin
Tay                                                                        
Name: Colin Tay
Name: Colin Tay
Title: Secretary / Director
Title: President
 
 
Witness:
Witness:
 
 
 
By: /s/ Colin
Tay                                                                        
By: /s/ Colin
Tay                                                                        
Name: Colin Tay
Name: Colin Tay
 
 
 
 
 

For and on behalf of Supplier:


ZTE CORPORATION





By:  /s/ Gong
Yuezhong                                                                        
Name: Gong Yuezhong
Title: Senior Vice President




Witness:







By:  /s/ Gong
Yuezhong                                                                        
Name: Gong Yuezhong



 
 
 
PROPRIETARY AND CONFIDENTIAL
 
Page  12



 
 
 
 
 

--------------------------------------------------------------------------------

 
ZTE BILL OF QUOTATION FOR CHINATEL HAIXI WIRELESS BROADBAND PROJECT

S/N
Item
Price After
Discount (USD)
Quantities/ 
Licenses
I
Equipment
   
1
001ChinaTel-Fuzhou
   
1.1
Medium DC Power System
   
1.1.1
ZXDU68 T601(V4.1) DC POWER SYSTEM
***
38
1.2
BWA Distributed Base Station System
   
1.2.1
Distributed Base Station(B8200+R9110)
***
92
1.3
document
   
1.3.1
DOCUMENTATION
***
3
1.4
BWA Operation Maintenance Center
   
1.4.1
OMM
***
1
1.5
BWA Core Network (8 Gbps/40k online subs.)
   
1.5.1
ZXMBW AGW
***
1
1.6
Core Network Common Unit
   
1.6.1
Installation Materials
***
1
1.7
Universal Subscriber Database Product (100k subs. For UniA/10 users for Oracle
DB
 
1.7.1
ZXUN UniA
***
1
1.8
Converged communication product (ZXECS)
   
1.8.1
Integrated service switching equipment (ZXECS IBX1000)
***
1
1.8.2
ZXECS CC100
***
1
1.8.3
ZXSEC US6110
***
2
1.9
T1200 Series Router
   
1.9.1
ZXR10 T600 (domestic)
***
4
1.10
5900 Ethernet Switch
   
1.10.1
ZXR10 5928E
***
42
1.11
Network Management Software
   
1.11.1
NetNumen N31(IP)
***
1
2
002ChinaTel-Xiamen
   
2.1
Medium DC Power System
   
2.1.1
ZXDU68 T601(V4.1) DC POWER SYSTEM
***
33
2.2
BWA Distributed Base Station System
   
2.2.1
Distributed Base Station(B8200+R9110)
***
80
2.3
document
   
2.3.1
DOCUMENTATION
***
3
2.4
BWA Operation Maintenance Center
   
2.4.1
OMM
***
1
2.5
BWA Core Network
   
2.5.1
ZXMBW AGW
***
1
2.6
Core Network Common Unit
   
2.6.1
Installation Materials
***
1
2.7
Universal Subscriber Database Product
   
2.7.1
ZXUN UniA
***
1
2.8
Converged communication product (ZXECS)
   
2.8.1
ZXSEC US1300
***
2
2.9
T1200 Series Router
   
2.9.1
ZXR10 T600 (domestic)
***
4
2.10
5900 Ethernet Switch
   
2.10.1
ZXR10 5928E
***
30
2.11
Network Management Software
   
2.11.1
NetNumen N31(IP)
***
1
       
Subtotal I
 
***
         
II
Transport Insurance (Pricing specified in corresponding PO)
           
III
Technical Service (Pricing specified in separate Service Contract)
   
1
Site survey
   
2
Supervision
   
3
Installation and commissioning
   
4
Network planning and optimization
   
5
Documentation
   
6
Training
     
SubTotal III
           
Subtotal I+II+III
***
         
Warranty (Additional one year Warranty)
***
         
Grand Total
US$9,570,167.30
 

 
***  Confidential treatment requested